Citation Nr: 1020204	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-22 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral 
knee strain. 

2.  Entitlement to service connection for a chronic bilateral 
ankle strain.  


REPRESENTATION

Appellant represented by:	Mississippi Commission Service 
Officer


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 2003 to June 
2006. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the above claim.  In January 2010, the 
Veteran testified at a video-conference hearing before the 
undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that she is afforded 
every possible consideration.  

At the outset, the Board notes that two statements from the 
Veteran's friends dated in December 2009 were associated with 
the claims file after the most recent supplemental statement 
of the case (SSOC) was issued in October 2009.  The Veteran 
did not waive RO consideration of this evidence; therefore, 
remand is required.  See 38 C.F.R. § 20.1304(c) (2009).

In regard to her bilateral ankle and knee conditions, the 
Veteran contends that she first suffered ankle and knee pain 
during basic training and that such pain has continued since.  
Specifically, she has reported that she was treated for three 
separate ankle injuries between June 2003 and November 2003, 
including treatment for stress fractures, and that her knees 
began swelling within the first three weeks of basic 
training.  See January 2010 Board Hearing Transcript.  

The Veteran's service treatment records indicate that she had 
no muscoskeletal problems at her August 2002 entrance 
examination, and that she was first diagnosed with bilateral 
calcaneal stress fractures and bilateral ankle/knee stress 
changes in July 2003, a month after entry into service, when 
she was placed on a temporary training duty restriction.  
Subsequently, in August 2003, her left ankle gave out while 
she was running and she was assessed as having an ankle 
sprain.  Later that month, she sought follow-up treatment for 
her bilateral stress fractures; the doctor determined that 
this condition was clinically resolved, and as such, took her 
off of the temporary training restriction.  

The following month, however, in September 2003, the Veteran 
was again treated for an ankle injury, and was placed on 
three temporary training restrictions, including one on 
September 9 for a Grade I ankle sprain, one on September 16 
for left ankle pain and laxity, and one on September 18 for 
an ankle sprain.  A September 18, 2003, treatment record 
summarized her treatment to date, indicating that she had a 
history of stress fractures of the calcaneal and tibial 
plateaus bilaterally, with her first visit on July 15, 2003, 
and a second visit on August 13, 2003, after which her 
symptoms resolved.  However, the note goes on to report that 
these symptoms returned once the Veteran began training 
(i.e., when she had an increase in running and prolonged 
standing).  The doctor noted that the Veteran lost a week of 
training due to a left ankle sprain on September 16, 2003, 
which had caused increased swelling in the left medial ankle.  
The doctor then diagnosed her with a Grade II left ankle 
sprain, recommending rehabilitation, use of an ankle brace, 
and placement on an exercise profile.  

An October 2003 treatment note indicates that the Veteran had 
experienced a change in her medical status since entrance 
into service insofar as she had developed "stress fractures 
of the calcaneous, bilateral ankles."  Additionally, in 
December 2003, the Veteran was noted to have a history of 
stress fractures in her ankles and feet, and in January 2004, 
she sought treatment for bilateral ankle pain.  A year later, 
in January 2005, the Veteran underwent physical therapy for 
her history of left lower extremity stress fractures and 
Achilles tendonitis.  The doctor noted that she had a history 
of bilateral lower extremity stress fractures in the heels, 
ankles, and feet, which developed during basic training in 
July 2003, when x-rays and bone scans were performed.  During 
physical therapy, the Veteran reported that she continued to 
have left ankle pain, and two days later, she reported having 
bilateral pain in her feet (instep) and ankles (posterior), 
for which she was placed on a no marching or running profile 
and was given anti-inflammatories.  Additionally, two weeks 
later, the Veteran underwent further physical therapy for her 
lower extremities/ankles and was advised to abstain from 
running and high impact activities.  

A February 2005 consultation note indicates that the Veteran 
was seen for bilateral Achilles tendonitis, for which she was 
undergoing physical therapy.  Additionally, from February 
2005 to March 2005, the Veteran was placed on a no running, 
jumping, or marching physical profile; this profile was 
subsequently extended through August 2005.  In September 
2005, the Veteran sought emergency treatment for swollen feet 
and ankles, and was diagnosed with sore feet.  In November 
2005, a bone scan of the lower extremities was conducted, 
which revealed that there was no abnormal bone activity in 
the knees, ankles, or feet, and no abnormal soft tissue 
activity; the interpreting physician reported that the exam 
was normal.  Finally, at her February 2006 separation 
physical, the Veteran was noted to have normal extremities.

Post-service, in April 2007, the Veteran was afforded a VA 
examination of her ankles.  The examiner noted that, during 
service, the Veteran was treated for her feet, knees, and 
ankles, and had been diagnosed with bilateral ankle pain.  
The examiner also noted that July 2003 testing revealed 
stress fractures to the bilateral heels with stress changes 
in the knees and ankles.  With regard to her ankles, the 
Veteran reported a history of strain to the ankles, greater 
on the left than the right, with generalized crepitus in both 
ankles.  The Veteran also reported swelling in the left 
ankles four times a week, and giving way or rotation of the 
ankles about three times a year.  With regard to her knees, 
the Veteran reported some generalized crepitus bilaterally 
and a giving way sensation about twice a year in each knee.  

On examination, the Veteran had no visual joint 
abnormalities, but did have fine crepitus of the knees with 
range of motion testing.  The examiner noted that x-rays of 
both ankles were essentially negative and x-rays of both 
knees were negative.  Based on this examination, the examiner 
diagnosed the Veteran with chronic bilateral knee and ankle 
strain with a history of stress changes per in-service bone 
scan, as well as chronic Achilles tendinitis bilaterally.  
Significantly, however, the April 2007 examiner did not 
provide an opinion as to the etiology of the Veteran's 
chronic bilateral knee and ankle strain or bilateral Achilles 
tendinitis. 

In June 2007, the Veteran sought treatment for her plantar 
fasciitis and Achilles tendinitis, reporting that these 
conditions were worsening.  The doctor diagnosed her with 
bilateral plantar fasciitis and Achilles tendonitis, and 
advised her to seek a podiatry consultation.  During VA 
treatment for her feet in May 2009, the Veteran reported 
having problems with her knees and feet that began during 
service and had continued since.  In September 2009, the 
Veteran reported having bilateral knee pain for years, which 
had increased in the past two weeks; she was diagnosed with 
knee arthralgia and was scheduled for bilateral knee x-rays.  

The Veteran was afforded another VA examination in October 
2009.  At the outset of the examination report, the examiner 
indicated that the claims file had been reviewed.  The 
examiner noted that, during basic training, a July 2003 bone 
scan revealed bilateral calcaneous stress fractures of the 
ankles, as well as stress changes in both the knees and 
ankles.  The examiner also noted that she was placed on a 
physical profile, that a subsequent bone scan of the lower 
extremities in November 2005 was normal, and that her 
discharge examination was negative for any complaints.  
Finally, the examiner reported that, following discharge from 
service, at her April 2007 VA examination, the Veteran was 
diagnosed with chronic bilateral ankle and knee strain with a 
history of stress changes per bone scan, noting that 
examination of the knees revealed normal range of motion with 
crepitus and no instability.  

After reviewing the Veteran's pertinent medical history and 
conducting a physical examination, the examiner diagnosed the 
Veteran with 1) bilateral Achilles tendinitis, 2) bilateral 
plantar fasciitis with tiny plantar spurs on x-ray, and 3) 
bilateral degenerative knee arthritis with slight genu valgus 
based on x-ray evidence of medial joint space narrowing, 
unchanged from an April 2009 x-ray report that revealed 
moderate bilateral joint space narrowing.  Regarding the 
Veteran's current bilateral knee condition, the examiner 
provided the opinion that this condition was less likely than 
not related to the "stress changes and findings noted during 
service."  In this regard, the examiner stated that although 
the Veteran was seen in basic training for ankle problems and 
a bone scan revealed stress fractures, a repeat bone scan 
conducted in November 2005 was normal.  Similarly, regarding 
her current bilateral ankle condition, the examiner provided 
the opinion that this condition was less likely than not 
related to the "stress changes and findings noted during 
service."  In this regard, the examiner noted that the 
Veteran had been diagnosed with Achilles tendonitis during 
service, mainly on the left side, and was seen during service 
for ankle pain; however, the examiner again pointed out that 
a repeat bone scan conducted in November 2005 was normal.  

The Board acknowledges the October 2009 VA examiner's opinion 
that the Veteran's bilateral knee and ankle conditions are 
less likely than not related to her "stress changes and 
findings noted during service."  Significantly, however, the 
examiner appears to have based this opinion solely on the 
fact that the Veteran had normal bone scan results in 
November 2005.  As such, in rendering this opinion, the 
examiner failed to consider the other evidence of record 
regarding the Veteran's repeated in-service treatment for 
bilateral ankle pain, or the lay evidence of record regarding 
a continuity of ankle and knee symptomatology since basic 
training.  Accordingly, this opinion is of little probative 
value, and this matter must be remanded.  See 38 C.F.R. § 4.2 
(2009) (stating that if the findings on an examination report 
do not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes); see also Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (holding that an examination was inadequate 
where the examiner did not comment on the Veteran's reports, 
but instead relied on the service medical records to provide 
a negative opinion); see also Kowalski v. Nicholson, 19 
Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) 
(stating that the Board is not bound to accept medical 
opinions that are based upon an inaccurate factual 
background); see also Barr v. Nicholson, 21 Vet. App. 303, 
307-08 (2007).  

In remanding this case for a new examination, the Board notes 
that the Veteran has reported, as she is competent to do, 
that she first began experiencing bilateral knee and ankle 
pain during basic training, and that such pain has continued 
since.  Washington v. Nicholson, 19 Vet. App. 362 (2005); 
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding 
that lay testimony is competent to establish the presence of 
observable symptomatology); see also 38 C.F.R. § 3.159(a)(2).  
Based on the evidence of record of in-service bilateral ankle 
strain, left ankle sprain, bilateral stress changes of the 
knees and ankles, and repeated in-service complaints of, and 
treatment for, bilateral ankle pain, as well as the Veteran's 
reports of a continuity of symptomatology since service, the 
Board finds that VA is required to provide her with a new 
medical examination and to request a medical opinion as to 
whether the Veteran has a current bilateral ankle condition 
and/or bilateral knee condition that was caused by, or is the 
result of, service.  See 38 U.S.C.A. § 5103A (d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

As this case is being remanded for the foregoing reasons, all 
relevant VA treatment records, including any recent x-ray and 
bone scan results, should also be obtained on remand.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's complete treatment records for a 
bilateral ankle condition and/or a 
bilateral knee condition from the VA 
Medical Centers in Biloxi, Mississippi, 
dated from September 2009 to present; 
Memphis, Tennessee, dated from January 
2008 to present; and St. Louis, Missouri, 
dated from July 2007 to present.

2.  Then, schedule the Veteran for a VA 
orthopedic examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted, 
including x-rays and bone scans if 
indicated.

The examiner is requested to provide an 
opinion as to the diagnosis of any 
bilateral knee condition found to be 
present, i.e., degenerative arthritis, 
etc.  

The examiner is also requested to provide 
an opinion as to the diagnosis of any 
bilateral ankle condition found to be 
present, i.e., chronic ankle strain, etc.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any current bilateral ankle condition 
and/or any current bilateral knee 
condition had its clinical onset during 
active service or is related to any in-
service disease, event, or injury.  In 
providing this opinion, the examiner 
should acknowledge the lay evidence of 
record regarding a continuity of 
symptomatology since service, as well as 
the evidence of repeated in-service 
treatment for ankle pain and the in-
service diagnosis of bilateral stress 
changes of the heels, ankles, and knees.  

In other words, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran 
has any current residuals of her in-
service calcaneal stress fractures, ankle 
stress fractures, knee stress fractures, 
and ankle sprains. 

The Board points out that the Veteran is 
already service connected for bilateral 
plantar fasciitis, Achilles tendonitis, 
and degenerative changes of the first 
metatarsophalangeal joints, and that these 
disabilities are not at issue.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  Finally, readjudicate the Veteran's 
claims on appeal with consideration of all 
evidence received since October 2009.  If 
the claims remain denied, provide the 
Veteran and her representative with a 
supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

